ANSTEAD, Judge,
dissenting:
I reluctantly dissent from the majority’s affirmance of the trial court’s dismissal with prejudice of appellant’s counterclaim. My dissent is with reluctance because a review of the record reflects that the trial court generously gave the appellant four opportunities to amend the counterclaim so as to set forth a cause of action. Despite this the appellant continued to file pleadings which failed to clearly and concisely set out a cause of action. However, based on the authority of Quinn v. Phipps, 93 Fla. 805, 113 So. 419 (1927), I believe the appellant has stated a cause of action for breach of a fiduciary relationship. Scattered among the allegations of the various counterclaims filed are statements that the appellant listed his property with the appellee broker at a time when the appellant was incompetent and his incompetency was known to the broker, and that despite the obviousness of this incompetency the appel-lee broker took advantage of the appellant and purchased appellant’s property at a price well below its then market value.